PER CURIAM:
Claimant brought this action for property damage to her real estate which she alleges occurred as a result of respondent’s negligent maintenance of a drainage system. Claimant’s property is adjacent to County Route 61/24, locally known as Armstrong Creek Road and County Route 61/46, locally known as Post Office Road, in Kimberly, Fayette County. A hearing was held in this claim and the Court issued an Opinion on September 26,2006, wherein the Court determined fault on the part of the respondent. The issue of damages was held open for claimant to provide documentation *128of her loss. Subsequently, the claimant filed various invoices to establish her loss in the amount of $5,060.88.
The Court has reviewed the documentation of claimant’s damages which include the loss of a computer, repairs to the floor of the building, replacement of carpeting and various other items used for her business. The Court is of the opinion that the amount of $5,060.88 is fair and reasonable to compensate the claimant for her loss.
Accordingly, the Court is of the opinion to and does make an award to claimant in the amount of $5,060.88.
Award of $5,060.88.